Case: 12-60331     Document: 00511886475          Page: 1    Date Filed: 06/13/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            June 13, 2012

                                       No. 12–60331                         Lyle W. Cayce
                                                                                 Clerk

DEREJE YEMANE WOLDEGIORGISE,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent



                        Petition for Review of an Order of the
                           Board of Immigration Appeals


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Government moves to dismiss Derek Woldegiorgise’s (“Woldegiorgise”)
petition for review.1 Because we dismiss his appeal on an alternative basis, the
Government’s motion is moot.
        In responding to the Government’s motion, Woldegiorgise asserts that the
Government has misconstrued his request for relief and clarifies that he has not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        This court previously denied Woldegiorgise’s motion for a stay in this case but granted
him leave to proceed IFP on appeal.
   Case: 12-60331      Document: 00511886475   Page: 2   Date Filed: 06/13/2012



                                  No. 12–60331

petitioned this court to review the Board of Immigration Appeal’s final order.
He explains that he instead sought this court’s stay to support a coram nobis
motion currently pending before the United States District Court for the
Southern District of Texas. See Woldegiorgise v. Thaler, No. 4:12-CV-1318 (S.D.
Tex. Apr. 24, 2012).
      Woldegiorgise seeks relief from the district court and raises arguments
before this court that have not yet been addressed by the district court. We lack
jurisdiction and DISMISS his appeal. See 28 U.S.C. §§ 1291, 1292 (limiting our
jurisdiction over district court orders to final judgments and some interlocutory
orders); FED. R. APP. P. 4(a)(1)(C) (instructing us to treat appeals from coram
nobis motions under the rules for civil appeals). The Government’s motion is
therefore MOOT.




                                        2